United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, FAIR HOUSE
ENFORCEMENT CENTER, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Adam J. Conti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-598
Issued: November 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2006 appellant, through counsel, filed a timely appeal from a
September 22, 2006 decision of an Office of Workers’ Compensation Programs’ hearing
representative who affirmed a wage-earning capacity decision dated December 9, 2005.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether the Office met its burden of proof in reducing appellant’s
compensation effective December 25, 2005 based on its determination that the constructed
position of tourist information assistant represented her wage-earning capacity.

FACTUAL HISTORY
On July 24, 1997 appellant, then a 47-year-old supervisory equal employment specialist,
filed an occupational disease claim alleging that in June 1997 she first realized her carpal tunnel
syndrome was employment related.1 The Office accepted the claim for carpal tunnel syndrome
and authorized bilateral carpal tunnel release, with right carpal tunnel surgery performed on
April 18 and August 1, 2000 and right wrist triangular fibrocartilage complex debridement on
January 7, 2003. Appellant stopped work on March 27, 2000. By letter dated June 21, 2000, the
Office placed her on the periodic rolls for temporary total disability.
On June 24, 2004 Dr. Joseph J. Hoffman, a second opinion specialist, reported that
appellant was capable of working eight hours with permanent restrictions. He diagnosed
bilateral carpal tunnel syndrome with residual synovitis and tendinitis. Dr. Hoffman opined that
appellant continued to have residuals of her accepted carpal tunnel which limits her activity. He
opined that he would be unable to perform any position requiring repetitive movement of the
wrists and hands or any heavy lifting. Dr. Hoffman noted that appellant “appears to have
significant psychological overlay,” which he was not qualified to evaluate, “but would limit her
return to her previous employment.” The restrictions included no repetitive movements of the
wrist or elbows, pushing, pulling and lifting up to 10 pounds for eight hours, up to two hours of
reaching above the shoulders, up to four hours of reaching and no climbing. Dr. Hoffman noted
no limitation as to operating a motor vehicle for eight hours a day.
On April 21, 2005 Steven Marrinson, Ph.D, a treating clinical psychologist, diagnosed
severe major depressive incident and opined that appellant was temporarily totally disabled. He
reported that she “had a severe relapse of her depressive symptoms” following receipt of
correspondence from the Office. Dr. Marrinson stated that appellant was unable to perform the
duties of the selected positions of telephone sales representative or reservation agent due to her
psychiatric condition.
On April 21, 2005 Dr. Frank R. Joseph, an attending Board-certified orthopedic surgeon,
reviewed Dr. Hoffman’s report and had “no major disagreement” with his opinion. A physical
examination revealed positive bilateral Phalen’s test and positive left side Tinel’s sign and that
appellant’s “[h]ands are well healed.” On September 15, 2005 Dr. Joseph indicated that
appellant was capable of working with restrictions which included no overtime, no lifting more
than 10 pounds and limited use of the upper extremities.
Efforts to find a suitable position for appellant at the employing establishment were
unsuccessful. On October 7, 2004 the Office referred her for vocational rehabilitation
counseling. The vocational counselor worked with appellant, but was unsuccessful in obtaining
employment.
In a July 14, 2005 report, Yvonne B. Parker, the vocational counselor, listed appellant’s
functional limitations as no repetitive movements of the wrist or hands, no heavy lifting more
than 15 pounds on a repetitive basis. She found a position within appellant’s medical and
vocational capacities as a tourist information assistant, Department of Labor, Dictionary of
1

Appellant was removed from the employing establishment effective July 26, 2003.

2

Occupational Titles (DOT) No. 237.367-050. Ms. Parker noted that this position was within the
sedentary range of activities which required occasional lifting of up to 10 pounds. Physical
duties included no climbing, fingering, handling, reaching, crawling, kneeling, stooping or
balancing. Duties of the position included greeting tourists on the telephone and in person,
providing information on tourist attractions and answering questions, assisting in planning
itineraries for tourists, advising tourists of traffic regulations, selling hunting and fishing
licenses, providing information on hunting, camping and fishing regulations and composing
letters responding to inquiries, maintaining sales, personnel license and other records and
contacting hotel, resort operators and motels by telephone or letter to obtain advertising
literature. Ms. Parker noted that appellant’s previous work experience would meet the 30 days to
3 months specific vocational preparation. She listed the average weekly wage earnings of a
tourist information assistant as $8.50 per hour. Ms. Parker noted that the position was available
in sufficient numbers so as to make it reasonably available to appellant within her commuting
area.
In a letter dated July 18, 2005, the Office found that the plan developed for appellant’s
return to work as a tourist information assistant was within her physical limitations. Appellant
was informed that she would receive 90 days of assistance to locate a position and at the end of
this period, her compensation would be reduced.
In a letter dated July 27, 2005, appellant contended that she was unable to perform the
position of tourist information assistant. She noted that she was unable to drive to work every
day as driving aggravated her condition.
In a September 15, 2005 report, Dr. Joseph diagnosed work-related depression, bilateral
carpal tunnel release, left cubital tunnel syndrome and right wrist triangular fibrocartilage
complex debridement. A physical examination revealed positive Tinel’s sign on the right, well
healed hands and bilateral trace tenderness and swelling. He indicated that appellant had
permanent work restrictions of no lifting more than 10 pounds, no overtime and limited use of
both upper extremities.
On October 28, 2005 the vocational rehabilitation file for appellant was closed following
unsuccessful placement. The Office’s rehabilitation specialist noted that it had been confirmed
with the rehabilitation counselor that the position of tourist information assistant, with an annual
salary of $17,200.00, was sufficiently available in appellant’s commuting area.
On November 8, 2005 the Office proposed a reduction in appellant’s wage-loss
compensation based on her capacity to earn wages as a tourist information assistant at $330.77
per week. The constructed position was based upon her experience, education, medical
restrictions and a labor market study. Appellant was qualified for the position and sufficient
positions were reasonably available in her commuting area. Utilizing the wage-earning capacity
computation Form CA-816, the Office determined that appellant’s compensation would be
reduced to $3,008.00 every four weeks. It indicated that her salary, when her disability began
was $1,310.15 per week; that the current adjusted pay rate for appellant’s job on the date of
injury was $1,553.12; and that she was capable of earning $330.77 per week, the rate of the
tourist information assistant. The Office determined that appellant had a 21 percent wageearning capacity, which resulted in an adjusted wage-earning capacity of $275.13. It determined

3

that she had a loss of wage-earning capacity of $1,053.02. The Office concluded that, based on a
66 and 2/3 percent rate, her new compensation rate was $690.01 per week (adjusted by cost-ofliving adjustments to $752.00). It requested that appellant submit additional evidence or
argument within 30 days if she disagreed with the proposed action.
In a letter dated December 1, 2005, appellant’s counsel disagreed with the proposal to
reduce her compensation and requested an additional 30 days to submit evidence.
By decision dated December 9, 2005, the Office finalized the reduction in appellant’s
compensation effective December 25, 2005 based on her ability to earn wages as a tourist
information assistant in the amount of $330.77 per week.
In a letter dated December 11, 2005, appellant noted that she has been treated by
Dr. Marrinson for anxiety and severe depressive episodes, which the Office had ignored. She
alleged that she received no vocational rehabilitation and was unable to use a computer or
typewriter. Appellant also alleged that her condition was aggravated by daily driving. She
contended that her permanent restrictions preclude any repetitive upper extremity, wrist or arm
movement and she has pain and problems writing.
On December 16 and 19, 2005 appellant requested a hearing before an Office hearing
representative, which was held on June 29, 2006.
On December 22, 2005 Dr. Joseph noted that appellant’s permanent work restrictions
remained unchanged. In a March 16, 2006 report, he opined that appellant was totally disabled.
Dr. Joseph diagnosed work-related depression, bilateral carpal tunnel release, left cubital tunnel
syndrome and right wrist triangular fibrocartilage complex debridement. A physical examination
revealed bilateral negative Phalen’s test, left cubital canal positive Tinel’s sign and well-healed
previous incisions.
Subjective complaints included, “multiple functional complaints[,]
[p]ersistent depression” and increased bilateral cubital tunnel complaints.
In a March 31, 2006 vocational rehabilitation closure report, Ms. Parker noted the efforts
undertaken for appellant’s vocational rehabilitation. She stated that she had contacted the
Georgia Department of Labor which verified that the position of tourist information assistant was
readily available in appellant’s commuting area.
Subsequent to the June 29, 2006 hearing, appellant submitted additional evidence. On
April 11, 2005 Dr. Marrinson opined that appellant was totally disabled due to “unresolved
issues regarding her employment” at the employing establishment, “which led her to complete
psychiatric decompensation several years ago.” He opined that she was unable to return to work
with the employing establishment at this time.
In a January 25, 2006 report, Dr. Joseph stated that he had been treating appellant since
2001 for a 1996 employment injury and she has permanent restrictions due to the injury.
In a June 15, 2006 report, Dr. Joseph diagnosed work-related depression, bilateral carpal
tunnel release, left cubital tunnel syndrome and right wrist triangular fibrocartilage complex
debridement. He stated that he had reviewed the position of tourist information assistant and that
the position “does not appear appropriate for [appellant] and is not approved.”
4

By decision dated September 22, 2006, the Office hearing representative affirmed the
reduction of appellant’s wage-loss compensation based upon the constructed position of tourist
information assistant.2 He found that appellant’s depression was a subsequently acquired
condition and was immaterial to the determination of whether she was capable of performing the
position of constructed position of tourist information assistant.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.3 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.4
Section 8115 of the Act5 and Office regulations provide that wage-earning capacity is
determined by the actual wages received by an employee if the earnings fairly and reasonably
represent his wage-earning capacity. If the actual earnings do not fairly and reasonably represent
wage-earning capacity or the employee has no actual earnings, his or her wage-earning capacity
is determined with due regard to the nature of the injury, the degree of physical impairment,
usual employment, age, qualifications for other employment, the availability of suitable
employment and other factors or circumstances which may affect the wage-earning capacity in
his or her disabled condition.6
The Office must initially determine a claimant s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence upon which the Office relies must provide a detailed description of the
condition.7 Additionally, the Board has held that a wage-earning capacity determination must be
based on a reasonably current medical evaluation.8
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office for selection of a position listed in the Department of Labor, Dictionary of
Occupational Titles or otherwise available in the open market, that fits that employee’s
2

The Board notes that following the September 22, 2006 decision by the Office hearing representative, the Office
received additional evidence. However, the Board may not consider new evidence on appeal. See 20 C.F.R.
§§ 501.2(c); Donald R. Gervasi, 57 ECAB ___ (Docket No. 05-1622, issued December 21, 2005); Rosemary A.
Kayes, 54 ECAB 373 (2003).
3

T.T., 58 ECAB ___ (Docket No. 06-1674, issued January 29, 2007); James M. Frasher, 53 ECAB 794 (2002).

4

20 C.F.R. §§ 10.402, 10.403; John D. Jackson, 55 ECAB 465 (2004).

5

5 U.S.C. § 8115.

6

5 U.S.C. § 8115; 20 C.F.R. § 10.520; John D. Jackson, supra note 4.

7

William H. Woods, 51 ECAB 619 (2000).

8

John D. Jackson, supra note 4.

5

capabilities with regard to his or her physical limitations, education, age and prior experience.
Once this selection is made, a determination of wage rate and availability in the open labor
market should be made through contact with the state employment service or other applicable
service.9 Finally, application of the principles set forth in Albert C. Shadrick10 will result in the
percentage of the employee’s loss of wage-earning capacity.11
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, the Office must consider the degree of physical impairment,
including impairment results from both injury-related and preexisting conditions, but not
impairments resulting from post injury or subsequently acquired conditions.12 Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation.13
ANALYSIS
The Board finds that the Office properly determined that the constructed position of
tourist information assistant represents appellant’s wage-earning capacity. The Office adjusted
her compensation on the grounds that she was capable of performing the duties of the
constructed tourist information assistant.
The August 17, 2004 report and work capacity evaluation by Dr. Hoffman, a second
opinion physician, and Dr. Joseph’s April 21, 2005 report established that appellant was no
longer totally disabled and could perform sedentary work. As appellant was unable to obtain
employment through vocational rehabilitation efforts, the Office determined that the constructed
position of tourist information assistant represented her wage-earning capacity. The constructed
position was identified as sedentary and did not require reaching as a required function of the
position. It conformed to the restrictions listed by both Drs. Hoffman and Joseph. The weight of
the medical evidence is represented by the August 17, 2004 report by Dr. Hoffman and the
reports dated April 21 and September 15, 2005 by Dr. Joseph, which found that appellant could
perform sedentary work.
Other evidence received prior to the reduction of compensation does not establish that the
constructed tourist information assistant position was not medically or vocationally suitable. In
both his reports, Dr. Marrinson indicated that appellant was totally disabled due to her severe
depression. The Board notes that the record establishes that appellant’s psychiatric condition
was acquired subsequent to the accepted carpal tunnel syndrome. As previously noted, any
incapacity to perform the duties of the selected position resulting from subsequently acquired
9

James M. Frasher, supra note 3.

10

5 ECAB 376 (1953); see also 20 C.F.R. § 10.403.

11

J.W., 58 ECAB ___ (Docket No. 06-1874, issued March 22, 2007).

12

Sherman Preston, 56 ECAB ___ (Docket No. 05-721, issued June 20, 2005).

13

John D. Jackson, supra note 4.

6

positions is immaterial to the loss of wage-earning capacity which can be attributed to the
accepted employment injury.14
Subsequent to the reduction of her compensation appellant submitted reports dated
December 22, 2005, January 25, March 16 and June 15, 2006 by Dr. Joseph. The December 22,
2005 and January 25, 2006 reports indicate that appellant has permanent work restrictions.
These reports do not support appellant’s contention that she was incapable of performing the
position of tourist information assistant. In his March 16, 2006 report, Dr. Joseph concluded that
appellant was totally disabled. On June 15, 2006 he stated that he had reviewed the position of
tourist information assistant and concluded that it was not approved as the position was
inappropriate for appellant. Dr. Joseph provided no rationale in either the March 16 or June 15,
2006 report explaining why appellant was totally disabled and, thus, they are entitled to little
probative value.15 He did not indicate whether he reviewed a description of the constructed
tourist information assistant beyond noting that it was not approved. Further, he did not explain
why the accepted employment-related condition prevented appellant from performing the duties
of the constructed position. An explanation as the cause of his total disability is important as the
record contains evidence of a subsequently acquired condition.16
The medical evidence, therefore, established that appellant was physically capable of
performing the tourist information assistant position.
Appellant’s vocational rehabilitation counselor determined that she was able to perform
the position of tourist information assistant. She opined that, based on her experience, education,
medical restrictions and a labor market survey, appellant was well qualified for the position of
tourist information assistant and that sufficient positions were reasonably available in her
commuting area.
The Office considered the proper factors, such as availability of employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the tourist information assistant position represented appellant’s wage-earning
capacity.17 The weight of the evidence establishes that appellant had the requisite physical
ability, skill and experience to perform the duties of tourist information assistant and that such a
position was reasonably available within the general labor market of her commuting area.
The Office properly determined appellant’s loss of wage-earning capacity in accordance
with the formula developed in the Shadrick decision18 and codified at 20 C.F.R. § 10.403. It
calculates an employee’s wage-earning capacity in terms of percentage by dividing the
14

See John D. Jackson, supra note 4.

15

Richard A. Neidert, 57 ECAB ___ (Docket No. 05-1330, issued March 10, 2006).

16

Any incapacity to perform the duties of a selected position resulting from subsequently acquired conditions are
immaterial to the loss of wage-earning capacity that can be attributed to the accepted employment injury and for
which appellant may receive compensation. See John D. Jackson, supra note 4.
17

Loni J. Cleveland, 52 ECAB 171 (2000).

18

Albert C. Shadrick, supra note 10.

7

employee’s earnings by the current pay rate for the date-of-injury job.19 The Office noted that
appellant’s salary when her disability began was $1,310.15 per week; that the current adjusted
pay rate for her job on the date of injury was $1,553.12 and that she was currently capable of
earning $330.77 per week, the rate of the tourist information assistant. It then determined that
she had a 21 percent wage-earning capacity, which resulted in an adjusted wage-earning capacity
of $275.13. The Office then determined that appellant had a loss of wage-earning capacity of
$1,035.02 per week. It concluded that, based on a 66 and 2/3 percent rate, appellant’s new
compensation rate was $690.01 per week (adjusted by cost-of-living adjustments to $752.00).
The Board finds that the Office correctly applied the Shadrick formula and, therefore, properly
found that the position of tourist information assistant reflected appellant’s wage-earning
capacity effective December 25, 2005.20
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation effective
October 30, 2005 based on its determination that the constructed position of tourist information
assistant represented her wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 22, 2006 is affirmed.
Issued: November 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
19

20 C.F.R. § 10.403(c).

20

Elsie L. Price, 54 ECAB 734 (2003); Stanley B. Plotkin, 51 ECAB 700 (2000).

8

